

Exhibit 10.18
Real Property Lease Agreement


Party A: Shanghai Fengxian Livestock and Fishery Co., Ltd.
Party B: Shanghai Ritar Power Co., Ltd.



1.
Party A will lease the factory building located at No. 1008, Xingyang Road,
Guangming Town, Fengxian District, Shanghai (with constructed area of 13,000
square meters) to Party B.




2.
The lease term shall be from 1 July 2003 to 30 June 2016.




3.
The lease rental is RMB 1,000,000 Yuan per year and shall be paid to Party A
without delay at the beginning of each year from the signed day of this
Agreement.




4.
Party A shall bear of the liability for maintenance of the property. Party B
shall take good care of the leased premise during the lease term and shall not
make any damages. Otherwise, Party B will be responsible to compensate any
damages of the leased houses caused by its fault and negligence. Party B shall
obtain the consent of Party A to decorate the houses if necessary for business
and sign another agreement;




5.
Party A shall bear the lease tax of the leased premise.




6.
This Agreement shall come into effect once it is signed or stamped by both
parties. In case of breach of contract by any party, the breaching party shall
bear the relevant liabilities and compensate the loss incurred to the other
party by its breach of contract.




7.
Termination and dissolution of this Agreement.




8.
Other issues



Party A
Shanghai Fengxian Livestock and Fishery Co., Ltd
(Corporate Seal)



 
 
 
 
Party B
Shanghai Ritar Power Co., Ltd
 
 
 
 
 
 
 
 
By:
/s/ Jiada Hu
  
 
 
Name: Jiada Hu
 
 
 
 

Sign Date: 1 July 2003


 
 

--------------------------------------------------------------------------------

 
 